   Case 4:20-cv-00636-MWB-EBC Document 12 Filed 07/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE WASHINGTON CRANE V,                     No. 4:20-CV-00636

           Petitioner,                         (Judge Brann)

     v.

D.K. WHITE,

           Respondent.

                                  ORDER

                               JULY 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
          DENIED.

    2.    The Clerk of Court is directed to CLOSE this case.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
